WOODLEY, Presiding Judge.
The offense is the unlawful sale of whisky in a dry area; the punishment assessed by the jury, three months in jail and a fine of $500.00.
Conviction at a previous trial was reversed. See Price v. State, Tex.Cr.App., 366 S.W.2d 938.
No statement of facts accompanies the record, hence we are unable to appraise appellant’s formal bills relating to the admission of evidence and argument of counsel. Barnes v. State, 159 Tex.Cr.R. 78, 261 S.W.2d 597.
Formal Bill of Exception No. 1 was filed within the 90 days allowed by Art. 760d, Vernon’s Ann.C.C.P. It was refused by the trial judge but not within 100 days after notice of appeal allowed by said Art. 760d.
As we understand Bill No. 1 it complains that counsel’s oral argument and written request that the jury list be drawn according to the statute was ignored by the trial judge. He complains that the jurors were not drawn “at the proper time, prior to the examination of prospective jury panel, and at the proper place in the defendant’s presence.”
The written request referred to in the bill is not before us. From the bill it appears that appellant obtained no ruling on his request.
The bill does not state sufficient facts to show that error was committed or that the appellant was prejudiced. 5 Tex.Jur.2d 318-320.
The judgment is affirmed.